 244DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOTin any other manner restrain or coerce employees in the exerciseof rightsguaranteed in Section7 of the Act, except to the extentthat such rightsmay be affected by anagreementrequiring membershipin a labor organizationas a condition of employmentas authorized by Section 8(a)(3) of the Act, asamendedby the Labor-Management Reporting and DisclosureAct of 1959.This Union will jointly and severally with C. & H. Mason Contractors, Inc.,make ShermanM. Hawkins wholefor any lossof pay sufferedbecause of thediscrimination against him.WE WILL notify C. & H. Mason Contractors,Inc., in writing and furnish copiesof such notification to ShermanM. Hawkins that we haveno objection to hisemployment by said Company.LOCAL 98,INTERNATIONAL UNION OFOPERATING ENGINEERS,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)PETER R.TIBERIO,Business Agent.Dated-------------------By-------------------------------------------(Peter R. Tiberio)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,BostonFive Cents Savings Bank Building, 24 School Street,Boston,Massachusetts, Tele-phone No. 523-8100,if they have questions concerning this notice or compliancewith its provisions.Lone Star Textiles, Inc., Guadalupe Valley Cotton Mills DivisionandTextile Workers Union of America,AFL-CIO, CLC.CasesNos. 23-CA-18921, 23-CA-18921-f2, and 03-CA-1821-3.April 29,1965DECISION AND ORDEROn February 9, 1965, Trial Examiner Alba B. Martin issued hisDecision in the above-entitled proceeding, finding that the Respondenthas engaged in and is engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner'sDecision and a brief in support thereof, and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegatedits powers in connection with this case to a three-memberpanel [MembersFanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.152 NLRB No. 24. LONE STAR TEXTILES, INC.245ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and ordersthat Respondent. Lone Star Textiles, Inc., Guadalupe Valley CottonMills Division, its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, with the General Counsel and Respondent represented by counsel,was heard before Trial Examiner Alba B. Martin in Cuero, Texas, on October 14 and15, 1964, on complaint of the General Counsel and answer of Lone Star Textiles, Inc.,Guadalupe Valley Cotton Mills Division, Respondent herein.'The issues litigatedwere whether Respondent violated Section 8 (a) (3) and(1) of the Act in the severanceof Alton Fellers and Louis Grunder on or about May 25, 1964, whether on June 15,1964, Respondent discriminatorily discharged four named employees and then rein-stated them 3 hours later; and whether Respondent otherwise violated Section 8(a) (1)by unlawfully interrogating employees, threatening employees, and encouraging anemployee to circulate an antiunion or procompany petition among the employees.Decision was reserved on Respondent's motion at the conclusion of the hearing todismiss the complaint as to Louis Grunder.This motion is hereby disposed of inaccordance with the conclusions and recommendations below.After the hearing theGeneral Counsel and Respondent filed helpful briefs which have been carefullyconsideredUpon the entire record and my observation of the witnesses, I hereby make thefollowing:FINDINGSAND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent, a Texas corporation with its principal office and place of business inthe small town of Cuero, Texas, herein called the plant, is engaged in the manufacture,sale, and distribution of duck, Osnaburg, sheeting, and related products.During the12 months prior to the issuance of the complaint (on August 4, 1964), Respondentmanufactured,sold, and distributed from the plant,products valued in excess of$500,000, of which products valued in excess of $50,000 were shipped from said plantdirectly to States of the United States other than the State of Texas.Respondentadmitted, and I find, that Respondent is now and has been at all times material hereinan employer engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.Respondent has other plants, but the Cuero plant is the only one involvedherein.II.THE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America,AFL-CIO, CLC,herein referred to as theUnion, is and has been at all times material herein a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionThe employees' efforts at self-organization began in earnest immediately afteremployee Alton Fellers obtained union cards in late January 1964.2He obtainedthem from a former employee of Respondent who, during a previous year, hadattempted to organize the employees.Fellers signed one and began passing themout to other employees for signatures.IThe charge in Case No. 23-CA-1821 was filed by the Union on May 28, 1964. Asuffix to the charge,docketed as Case No.23-CA-1821-2, was filed by the Union onJune 19,1964.A suffix to the charge,docketed as Case No.23-CA-1821-3,was filed bythe Union on June 29, 1964.2Unless otherwise noted all events hereinoccurredin 1964. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn lateJanuary Louis Grunder told the plant's generalmanager, Frank Kelley, ofthe arrival of the cards in Cuero for another organizational attempt by the employees.General Manager Kelley asked Grunder to try to get one of the cards for him andGrunder said he would.Kelley testified that the day before Grunder told him of thearrival of the cards, a supervisor had already told him the cards had arrived in Cuero;and that he (Kelley) had heard rumors of union activity even before Christmastime1963.1.Manytimes duringthe succeeding months, when General Manager Kelley wasin the plant, he would ask Grunderquestionsabout the Union, such as whether he hadheard anything more, how the Union was coming, and so forth. In testifying Kelleyattempted to justify these interrogations on the ground that Kelley then thoughtGrunder was a "company man." However, such followup and repeatedquestioningtended to let Grunder, and through him other employees, know that Respondent wasfollowing the employees'unionactivities closely; a conclusion further suggested bythe testimony of General Overseer Frank Mills that at times he and General ManagerKelley and Plant Manager Johnson discussed how the Union was coming along, what"they" were doing, and so forth.As seen below, the entire record shows that thiswas not idlecuriosity on Respondent's part, and that Respondent's interrogationswere a part of Respondent'seffort to defeat the self-organization of the employees.Upon the entire record considered as a whole, I find and hold that Respondent's inter-rogationsofGrunder reasonably tended to interfere with,restrain,and coerceemployeesin the exerciseof the rights guaranteed in Section 7 of the Act, Respondentthereby violatingSection 8(a)(1) of the Act.2.One day about mid-April, General Manager Kelley sent for Fellers and thelatter reported to Kelley's office.After discussing Feller'sinjured finger(consideredbelow) and his status with the Company (also considered below), Kelley brought upthe subject of the Union.Kelley testified that many times before this interview hehad heard, in the plant, that Fellers had been passing out union cards or attempting toget peopleto signcards for the Union.Fellers credibly testified that Kelley opened the subject of the Union with thestatementthat he (Kelley) had heard Fellers was "fooling with the Union." 3 Fellersadmitted that he was.Kelley then asked him why.Fellers replied, in substance,because other employees asked him to, because they felt they needed help "the waythey werebeinglaid off and everything." In substance, Kelley asked him how manyhe hadsignedup.Fellers refused to state.In substance, Kelley asked why theemployees did not come to him with their problems. Fellers replied in substancethat he, Fellers, had come to Kelley on November 22, 1963, when Fellers thoughtGeneral Overseer Mills had not kept his word with Fellers on a given matter.Kelleysaidthat several employees had told him that when Fellers asked themto sign cardsfor the Union, they "would eat ... [Fellersl out." Fellers replied that that was notso, that "the people had told me that they didn't have anything to lose."At this point in the conversation Kelley left the room.When he returned a fewmoments later,he told Fellers to forget what he had said before.Then, according toFellers,Kelley promised him his old job back (as a fixer) if he would abandon theUnion. In testifying Kelley denied making this promise, and said that he told Fellersthat when he was able to return to work, "we would think about the possibility ofputting him back on a fixing job and we would try him again on this job." Upon allthe evidenceconsideredas a whole, I believe and find that General Manager Kelleymadethe promise substantially as testified by Fellers.The interrogations by Kelley in his office during this interview of the employee hehad sentfor, reasonably tended, on the entire record, to interfere with,restrain, andcoerce employees in the exercise of the rights guaranteed in Section 7 of the Act,Respondentthereby further violatingSection 8(a) (1) of the ActKelley's promiseof benefit if Fellers abandoned the Union was a further violation of Section8(a) (1).3.On May 7, according to the undenied testimony of Louis Grunder, MarvinLuker, general overseer of the weaving department, told Grunder that GeneralManager Kelley had heard that Grunder was tied in with the Union; and Lukerinstructed Grunder that if he was so tied in he should drop it, he should have nothingto do with the Union, and he should be neutral. Luker said that he hadbeen instructedto talk to Grunder about the Union.General Manager Kelley testified that he hadheard that Grunder was active in union affairs, had talked to Luker aboutit,and hadinstructedLuker to ask Grunder about it and then tell Grunder that Kelley wantedto see him.30n the witness stand Kelley admitted that he asked Fellers if he was working forthe Union and was passing out cards and trying to get cards signed ° LONE STAR TEXTILES, INC.247On May 11, when Grunder talked to Kelley, General Manager Kelley askedGrunder if Luker had talked to him about those "nasty rumors."Grunder admittedthat he had.Grunder tried to convey the impression that he was on the Company'sside,and he explained that during an earlier union campaign(m 1958 or 1959) hehad voluntarily circulated a petition in favor of the Company.Grunder testified,Plant Manager Johnson confirmed,4and Kelley did not deny, that during this inter-view Kelley suggested indirectly that Grunder circulate another petition in the natureof a loyalty pledge to the Company. It was not denied that Kelley suggested thename of a local newspaper editor as one who would draw up the petition for Grunder.By instructing Grunder to stay out of the Union and be neutral, by asking him ifLuker had talked to him about the"nasty rumors"-clearly referring to rumors ofGrunder's union activities, by suggesting that Grunder circulate a procompany peti-tion; and by suggesting the name of a person who would draft such a petition for him,Respondent further interfered with,restrained,and coerced employees in the exer-cise of the rights guaranteed in Section 7 of the Act, Respondent thereby furtherviolating Section 8 (a) (1).B. Respondent's responsibility for the antiunion petition, threats,and interrogationbyWesley AldisFrom late April to late May, Wesley Aldis circulated an antiunion petition atemployees'houses and away from the plant on his own time, and urged employeesto sign it.While soliciting the signature of one employee,William P. Morrow, onApril 26, he told Morrow that he was giving up his overseeing job and was circulat-ing the petition to stop the Union.The following day, in a grocery store, Aldis toldMorrow that almost all the employees in Morrow's department had signed.Employee Grunder credibly testified that Aldis was an overseer before and afterthe period he circulated the petition but that during that period he was a fixer.From the testimony of employees Morrow and Knocke it appeared that WesleyAldis directed the work of employees on the first shift just as Overseer Clyde Aldisdirected the work of employees on the second shift, and that Wesley also was anoverseer.Generally Respondent had one overseer, sometimes referred to as headfixer, per shift, who was responsible to the general overseer for the operation of thatshift.If the shift overseer was not a supervisor, then Respondent had no supervisoron the shifts or parts of shifts when the general overseer in that department wasabsent.The general overseer must have been absent sometimes because the plantworked three shifts, 24 hours per day.Clearly when overseers directed the work ofemployees in the absence of the general overseer,the overseers had to use inde-pendent judgment.Respondent used a form called a "Talk to Record" which provided for the dateand department and stated that ". . . was talked to about the following."At thebottom to the left was the word "employee" and to the right the word "overseer."There was no space for the signature of a "general overseer."This form was proofthat overseers had authority to discipline employees.As will be seen below Aldis took it upon himself to report to Plant ManagerJohnson, Grunder's failure to punch the timeclock in and out on May 21. This wasan act of a supervisor.Concerning this act by Aldis, Plant Manager Johnsonexplained that "I had askedall supervisorsif there's any discrepancy, or head fixersif you want to call them that"to report any timecard discrepancies to him. {Empha-sis supplied.]As has been seen, in soliciting Morrow, Aldis connected up his leaving his over-seeingjob and his circulating the petition to stop the Union, but said nothing aboutdoing any specialwork in the cardroom.General Manager Kelley incredibly testi-fied that Aldis took the initiative to change jobs and came to Kelley and gave ashis reason for wanting to change,the statement that he had some special work to doin the cardroom.There was no showing that Aldis ever in fact did any special workin the carding department.Of interest is that this alleged change involved no changein wage rate.Aldis was not called to testify.'Grunder testified that Kelley"suggested in a roundabout way that it would be agood idea to take up a petition again . . . . He asked me if I would" On cross-examination Grunder testified that Kelley asked him, "Would you be interested incirculating a petition this time?"Johnson testified that Kelley "asked him did he thinkthat by having the petition going around this time it would benefit us any at all."On the entire record,I find that Kelley's hint was stronger than Johnson testified,and thatGrunder understood Kelley's suggestion. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhatever change was made in Aldis' job, Respondent made no announcement ofthe change to employees generally.Employee Knocke, whoimpressed me as acredible witness, testified that it never came to his attention that Aldis had given uphis job as overseer.Respondent did not contend that it ever announced any changesin Aldis' classification.General Manager Kelley seemed to testify that Wesley Aldis had formerly beencalled supervisor but had been changed to head fixer because of the Fair LaborStandards Act. It was not claimed that this involved any changein hisduties.Respondent put in evidence a "change of rate" form dated May 16, 1964, statingthat effective May 18, Aldis was changed from head fixer to card grinder.Thisdocument was signed by General Manager Kelley, Plant Manager Johnson, and Gen-eral Overseer Mills.General Manager Kelley testified on October 15 that he thoughtAldis had just recently returned to his former job.Respondent's attorney stated thathe had ascertained that Aldis had never been changed back to his former job, but ofcourse counsel's statement was not evidence.Upon the above evidence, I find that at all times material herein Wesley Aldiswas an overseer who, using independent judgment, directed the work of employeesand had power to discipline them.As had been seen, Plant Manager Johnson infer-entially referred to him as a supervisor, and other testimony showed he was con-sidered a supervisor by employees.The proof on the entire record was that Respond-ent engaged in the paper fiction of changing his classification because it thought thiswould free him, a supervisor, to work against the Union without implicating Respond-ent.Upon the entire record considered as a whole, I find that Wesley Aldis, at alltimes material herein, was a supervisor within the meaning of Section 2(11) of theAct, for whose activities against the Union Respondent was responsible.ThereforeRespondent was responsible for Aldis' circulation of the antiunion petition, and forthreats and interrogation considered below and by this act Respondent violated Sec-tion 8 (a) (1) of the Act.Even if Aldis' change of classification, effective May 18, insulated Respondent fromresponsibility for his antiunion activity thereafter, Respondent was certainly respon-sible for his circulation of the petition theretofore.C. The severance of Alton FelleisAlton Fellers worked for Respondent for some 27 years, from 1937 until hisseverance on May 25, 1964.His principal job was that of fixer, but after he injuredhis finger he worked for awhile in the wasteroom and then on the quiller.Fellers badly mashed a finger on a spinning frame on September 5, 1963.Muchof the time from then until his severance he was under the care of doctors and under-going treatment.He first returned to work some 5 days after the accident and wasplaced in the wasteroom where he worked at light work for some 6 or 8 weeks.Then, around November 1 or December 1, 1963, Frank Mills, who had begunworking for Respondent on September 2, 1964, just before Fellers' accident, as gen-eral overseer of carding and spinning,5 put Fellers back on his fixer job.He con-tinued on this job until about February 12, 1964.During this period as a fixer, Fellers had his troubles and his superiors, Elmer Westand Frank Mills, were not satisfied with Fellers' work performance.Fellers com-plained to Overseer Elmer West that the "green hand" learning to be a fixer on thethird shift was not performing his job and this meant that he, Fellers, had to do itfor him when he came to work in the morning. Fellers was on the first shift, 6 a in.to 2 p.m.His job as fixer was to keep the 50 spinning frames going, taking care ofany breakdowns and minor repairsThere was only one fixer to a shift.Mills testi-fied, in substance, that it was a hard job and a full-time job. In addition to his feelingthat he was getting more than his share of the work because the Company had "nofixer" on the third shift (10 p.m. to 6 a.m.), Feller was handicapped somewhat byhis sore finger (the middle finger of his right hand).The job required not only know-how, but manual dexterity.There was no claim that Fellers lacked the know-how,but his finger gave him trouble and sometimes it would lock on him and he wouldhave to get help in getting it unlocked.His finger was sore and stiff.On October 14,1964, some 10 months later, Fellers credibly testified that his finger was still sore.Several times during this period Overseer Elmer West complained to Fellers. insubstance, that he was not getting his work done; and Fellers complained to West thatthey were putting too much work on him. Finally, on January 15, General Overseer5 As Respondent's brief expressed it, Mills was "an old gentleman who had beenworking around textile mills all his life."Mills testified that he had never worked ina plant that was organized by a union. LONE STAR TEXTILES, INC.249Mills had Fellers sign a slip called a "Talked to Record,"signed also by Mills andWest, indicating that Fellers was "not running his job satisfactory."On this occasionMills complained to Fellers that he was not keeping his job up. Fellers replied thathe was doing the best he could, that there was too much work on him, that no onecould do it all, that they had no fixer on the third shift and so, in substance, he hadthe work of two shifts to perform. Fellers also said that his hand was giving himtrouble.Fellers had an operation on his finger on February 14, 1964, and returned to workabout April 6, at which time General Overseer Mills put him to work as a quillerat regular quiller's pay, which was a 30-cent-an-hour reduction from his rate of payas a fixer.On this occasion Mills told him that he, Mills, would have to lay off afixer, if Fellers returned as a fixer, and, according to Fellers' credible and creditedtestimony, Mills asked him why he did not quit.Working 3 days as a quiller, picking up rather sharp-pointed quills to feed a machinereferredto asthe quiller, reinjured Fellers' finger, causing it to swell.The plantdid not operate that Thursday and Friday, April 9 and 10.He was supposed toreturn to work on Monday, April 13, but instead he sent word by his wife (this waspermitted),who was also an employee,that he had a doctor's appointment in SanAntonio.Respondent contended it did not receive this message.On April 15 aSan Antonio doctor recommended,inwriting,that Fellers not return for 5 weeks.Respondent received this recommendation.On May 20 thesame doctor stated, inwriting, that he hadseenFellers that day and that Fellers could return to work thefollowing day.At the request of other employees, sometime before January 30, Fellers took theinitiative to obtain union cards for employees to sign.The cards arrived January 30and Fellers and others began to pass them out.General Manager Kelley testifiedthat he had heardit inthe plant many times before April 21 that Fellers had beenpassing out union cards or attempting to get people to sign cards for the Union.Referring to the time of about May 21, Plant Manager Johnson testified that "every-one in town was talking about" the Union.As has been seen above, in mid-April 6 General Manager Kelley sent for Fellers,and in Kelley's office Kelley interrogated him concerning his union activities andpromised him his fixer job back if he, Fellers, would abandon the Union.Duringthis conversation Kelley told Fellers, in substance, that he should have delivered thedoctor's note recommending Fellers be off from work for 5 weeks to one of the over-seers rather than to Briere.The latter was the office girl who had taken care of hisworkman's compensation insurance matters, and to whom Fellers delivered the doc-tor's note.During this conversation Kelley also talked to Fellers about his workperformance and the fact that Mills had complained to Kelley about it. Fellersreplied, in substance, that if they put him back on the fixing job he would performitproperly and "keep up," and if he could not "keep up" he would quit.Mills waspresent during this conversation.It ended, according to the credited testimony ofFellers, with Kelley telling Fellers to sit there and think it over awhile as to whetherhe would abandon the Union in return for getting his fixing job back.Kelley saidhe wanted Fellers' answer before Fellers left.After awhile Fellers got up, asked ifthat was all Kelley wanted of him, and when Kelley replied in the affirmative, Fellersleft without giving Kelley his answer.On May 10 Respondent received a letter from the Union, dated May 8, statingthat four named employees, including Fellers at the head of the list, were voluntarilyserving as members of the Union's plant workers organizing committee.The lettersaid others would be added.From the Board's records I take official notice that on May 15 the Regional Officesent to Respondent a notice of hearing inCase No. 23-RC-2258,setting the hearingin that representation case for May 25. The hearing was not held because the partiesexecuted a consent-election agreement,theUnion signing it on May 24,the Com-pany onMay 25. Theconsent-election agreement set the election for June 17.On Friday,May 22, the above committee ran a three-quarter page statement onpage 2 of the Cuero Record, the local newspaper, on why they had organized a unionat Respondent's Cuero plant.The names of seven committeemen appeared at thebottom of the page, including Fellers' name as the first name.Mills testified that heread this statement the day it was published.As has beenseenabove, on Wednesday, May 20, Fellers received from the doctora statement that he could return to work the following day. That evening he showedthe statement to his supervisor, Elmer West, at the latter's home.West told himthe plant was not working Thursday and Friday and for Fellers to see Frank Mills.O Fellers testified this interview occurred April 21Kelley testified it occurred April 16or 17.Solving this conflict is not vital to a resolution of the issues herein. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom West,Fellers received the impression that he would return to the fixing job.The next day Fellers saw Mills in his office at the plant.According to the creditedtestimony of Fellers, Mills told him to come in Monday and go to work.? Thefollowing day,Friday,May 22, the organizing committee's statement appeared inthe newspaper and Mills read it.When Fellers reported for work early Monday morning, May 25, Mills told him,according to Fellers' credited testimony, that "since I talked to you last, we talkedit over the weekend and I [we] don't have a job for you any more."During the weekend Mills and Kelley discussed what to do about Fellers.Askedwhy he consulted Kelley, Mills replied,Ordinarily, if it had been anybody, you know, I wouldn't have done it, but, dueto his injury and all of that, you know, and it had been so long, and the troublewe have had.I thought,well, the best thing for me to do was to take it upwith Mr. Kelley.Mills allegedly told Kelley that he did not want to put Fellers back to work but thathe would if Kelley wanted him to.Kelley testified that returning Fellers to thefixer job on first shift would have necessitated laying off the man who had beenperforming that function while Fellers was off the last 5 weeks.Kelley testified thatas a reasonfor not wanting to put Fellers back to work was that Mills mentionedthat the last time they had talked to Fellers, they had talked to him about his unsatis-factory work.Mills also allegedly told Kelley that he did not think Fellers couldperform the fixer job properly.But Kelley and Mills had no discussion about thepossibility ofgivingFellers another try at fixing and, if he did not work out, thenoffering him another job, or of offering him some other job in the first place.After his injury, Respondent had twice put Fellers back to work when he was ableto work and released by the doctors.As an injured employee, it had treated himwell and borne with him.Asked, in substance, what changed his mind towardsFellers the last time he was ready to return to work, Mills replied:Well, he was well then.His hand was well.He drawed workmen's compensa-tion when he wasn't working.We paid his doctor's bills,of course;the insur-ancecompany paid his doctor's bills.You have to go along with one whenthey are that way; you have got to do it.You can't discharge anybody until heiswell,as long as they are hurt on the job. I felt like, you know, that you owedthem that, to take care of them until they get well.Thus, in essence,Mills testified that Respondent treated Fellers differently the thirdtime he returned to work than the first two times, because the third time "his handwas well."But there was no evidence that on this third occasion either Elmer Westor Mills, the only two supervisors who talked with Fellers, asked him how his handwas, expressed any interest in that subject,or were in any way concerned with, orinterested in, that subject in connection with the impending decision over Fellers.Of course they had the doctor's statement after the 5-week period saying he couldgo to work. But twice before he had been released by the doctor and the hand wasnot well. In fact, as Fellers credibly testified,itwas still sore many months later.In fact,I conclude,itwas not well when Respondent decided to discharge him; andin fact, I conclude,Respondent would have discovered this if it had been interestedin discussing the subjectwithFellers.Further, if Respondent had really thought that Fellers' hand was well, it reason-ably would have thought that this would have improved his performance as a fixerand reasonably would have given him another chance with a cured hand.At theleastRespondent could reasonably have expected that Fellers, after 27 years withthe Company, would be interested in some job with the Company,even if not as afixer.To be noted in this connection is that Fellers'wife has been with the Companysome 20 years.Upon the above facts and considerations I conclude, contrary to Mills' testimony,that Respondent did not treat Fellers differently this third time,and decided to dis-charge him,because this time his hand was well. I conclude upon the entire recordthat we mustlook further for thereal reasonfor the discharge.Respondent contended, in substance, that Fellers was not discharged but had vol-untarily left his employment in order to get medical treatment.The record showedthat Fellers was under the care of several doctors and was following their orders.°Mills' version was that he told Fellers to "give me until Monday morning and Iwould decide what I could do " As I believe Fellers would have remembered thisoccasion accurately ; and as he arrived Monday morninc at the early hour of 5.55,which it is doubtful he would have done if he had not been told to report for work (theshift began at 6) ; I credit Fellers' version of this conversation. LONE STAR TEXTILES, INC.251He never told any supervisor that he had quit his job or did not intend to return. Itwas not shown that his name had ever been removed from company lists of employ-ees, such as payroll, social security records, timecards, personnel records and reports,etc.The entire record showed that the management all knew of his injury, his con-cern that his finger did not heal and function as it should, and his earnest desire toget it restored to normal functioning order.The entire record does not permit theconclusion that Respondent thought Fellers, an employee of 27 years' standing, hadabandoned his job.Quite the contrary it showed that he was trying to get his handto rights so that he could perform his fixer's job correctly-and Respondent sounderstood the situation.ConclusionsRespondent concluded to discharge Fellers during the weekend prior to thehearingin the representation case.Respondent knew of Fellers'prounion activities and hadinterrogated him about them. In April Kelley, knowing that Fellers wanted his fixer'sjob back, promised it to him if he would abandon the Union, and Fellers left Kelley'soffice without saying that he would abandon it.Thereafter he never indicated toRespondent that he would abandon the Union.Rather, from the newspaper state-ment, if not otherwise, Respondent knew Fellers was on the union committee andRespondent was, no doubt, disturbed by the large union statement bearing Fellers'name which appeared in the Friday, May 22, edition of the local paper. From all ofthisRespondent knew that Fellers was a strong union adherent who could not bedissuaded from his conviction and union activity. It appears to me on the entirerecord, and I conclude, that Respondent decided to discharge Fellers at this timewithout even considering any alternatives to discharging him, such as offering him adifferent job, in order to make an example of him and let employees know that itwas not safe to be active in the Union; and in order to discourage support for theUnion at the election set for June 17.Upon the entire record considered as a whole,I conclude that Respondent discharged Fellers because of his union sympathies andactivities and in order to discourage employee membership in, sympathy for, andactivity on behalf of, the Union, and to discourage support for, and to defeat, theUnion at the upcoming election, Respondent thereby violating Section 8(a)(3) and(1) of the Act.D. The discharge of Louis GrunderLouis Grunder worked for Respondent for some 7 years between 1953 and 1960.He returned to the Company in August 1962 and continued until his discharge onMay 24, 1964.His job was to take care of the air-conditioning equipment, whichwas important because the weaveroom had to be kept at a proper "dampness andhumidity."Grunder signed a union card on about April 20, 1964, and thereafter obtainedsignatures of employees on about 45 union cards, which he turned over to AltonFellers.As has been seen above, General Manager Kelley learned about this unionactivity by Grunder, and caused General Overseer Luker to caution Grunder about it.Then Kelley himself conveyed to Grunder his disapproval with the phrase "nastyrumors," and suggested that Grunder circulate a company loyalty pledge among theemployees.Grunder told Kelley, in substance, that he would test out the idea byspeaking to a number of employees, but that he himself did not think it was a goodidea because this was not the right time for it. It does not appear that Grunder evercirculated such a petition for the Company, ever spoke to the local newspaper editorabout drafting such a petition, or that any further reference was made to such apetition in any further conversation between Kelley and Grunder.As he hadsigned up some 45 employees into the Union it is highly unlikely that Grunder did anyof these things.The record does not reflect the precise information Kelley had heard aboutGrunder'sunionactivities.As has been seen above, Luker referred to it asGrunder's being "tied in with the Union," and Kelley testified that it came to hisattention that Grunder was "active in the union activities."As Grunder's only unionactivity consisted of getting cards signed, it follows that it was this union activitythat Kelley knew about.Nothing that Grunder said in his May 11 interview withKelley and Johnson could possibly have negatived in Kelley's mind the knowledgethat Grunder had abandoned his earlier procompany attitude and had lately beenactively engaged in persuading employees to sign union cards.Although duringthis interview with his highest "bosses" when Grunder was "on the spot," he triedto convey the idea that he was procompany, and despite their testimony to the con-trary, I conclude upon the above considerations, Respondent's later treatment ofGrunder, and the entire record considered as a whole, that at the conclusion of thisinterviewKelley and Johnson were convinced that Grunder was then a prounion 252DECISION'S OF NATIONALLABOR RELATIONS BOARDman.Grunder was told of his discharge by his immediate superior, General Over-seerMarvin Luker, on Sunday, May 24. Luker told him, in substance, that he hadbeen told to tell Grunder not to come to work on Monday because he had failed topunch out his timecard, that failure to punch out and eating on company time wasreason for dismissal, but Luker "didn't know what the trouble is," and "I don't know,I tried to talk to them about it, but I can't find out anything." These latter remarksby Luker showed that General Overseer Luker was less than convinced that thestated reason was the real reason for discharge and that Luker was conveying the ideathat he had been unable to find out what the real reason was.Luker had received his instructions to discharge Grunder from Plant ManagerJohnson, who decided to discharge Grunder allegedly for a mistake he had madewithout discussing the matter with Grander.Although Johnson allegedly thoughtof the mistake as going to Grunder's integrity and his honesty, Johnson, a relativelynew member of management, apparently made no effort to discover from oldermembers of management their opinion as to the integrity and honesty of Grunder,who had served the Company over 81/2 years. Johnson testified that as far as heknew Grunder had been a valued worker for the Company and Johnson had neverheard that he was not an honest employee.In his capacity of maintenance man of theair-conditioning equipment,Grunderhad some freedom about leaving the plant without punching out on the timeclock.Sometimeshe would go over to the company warehouse, evidently not far away, formaterialor a part, without telling anyone he was leaving.Manytimes he was sentout in a pickup truck to make purchases for Respondent in Cuero or nearby towns,on which occasions he would not punch out on the timeclock.On Thursday afternoon, May 21, Grunder left the plant during working hourswithout punching out to go to the warehouse not far away to get a part to make aneeded repairon anair conditioner.As he had not had lunch he stopped at ahamburger stand next door to the warehouse to order a hamburger "to go," but wasrefused service because the hamburger stand was just then closing up.Then afterobtaining what he needed at the warehouse, he drove 11 blocks to a place calledEl Patio intending, according to Grunder's credited testimony, to order some food"to go," with the idea of eating it back at the plantAs he was about to order thefood Wesley Aldis, who had finished his day's work and was on his own time, cameinto the El Patio, told Grunder he wanted to talk to him, invited him to sit down, andengaged him in conversation about the Union. Under the circumstances Grunder atehis food there instead of taking it to the plantand eating it, ashe had intended to do,During this 15 or 20 minute conversation, according to the undenied and creditedtestimony of Grunder, Aldis asked Grunder twice what they had to gain by bringingtheUnion in and observed that $18 a month for insurance and uniondues was ahigh price to pay for only 1 week's vacation.Aldis also threatened that if the Unionsucceededin gettinginto the plant, work regulations would be stricter, there wouldbe no coffee or drinking on the job, and that if they got a union contract new peoplewould probably lose their jobs.Under all the circumstances of this case, and as Ihave found above in this Decision that Respondent was responsible for Aldis' anti-unionactivities, this interrogation and these threats by Aldis reasonably tended tointerfere with, restrain, and coerce employees in the exercise of the rightsguaranteedin Section 7 of the Act. Respondent thereby violating Section8(a)(1).Aldis left the El Patio shortly before Grunder and when the latter passed by thetimeclock at the plant intending to correct his timecard by punching out, working ahalf-hour, and then punching it back in, he did not do so because Aldis was standingby the timeclock.As Aldis was not called to testify, the record does not have hisexplanationas to why he was standing there at that moment. Subsequent eventsand the entire record considered as a whole suggest that, as a supervisor workingagainst the Union, he was checking to see if Grunder had punched out before leaving.In any case,seeingAldis there, Grunder passed on by without punching his time-card and made the needed repair on the air conditioner.Thereupon Aldis telephoned Plant Manager Johnson at his home and told him,in substance,thatGrunder had left the plant without checking out, that Aldis hadgone intothe El Patio and talked to him about the Union, that Grunder had eatenat the El Patio, remaining about 30 minutes, and had failed to punch in upon hisreturn to the plantJohnson went back to the plant that night shortly before Grunderchecked out for the day at 6:51 p.m. especially to check Grunder's timecard forerror-.Although he saw Grinder's card was not punched out and saw Grunderworking on the air conditioner in the weaveroom, he did not speak to him about histimecard and having allegedly had lunch on company time.Three times the next day, Friday, May 22, Plant Manager Johnson looked atGrunder's timecard to see if Grunder h=id done anything to correct his error theprevious day, but never spoke to Grunder about it.According to practice, appar- LONE STAR TEXTILES, INC.253ently Grunder should have taken the card to some overseer, explained what hadhappened, and let the overseer make a note on the card.Grunder credibly testifiedthat he did not correct his card Thursday afternoon because he did not find an over-seer when he finished his work and checked out; that Friday he completely forgot aboutthe matter; that Saturday he remembered it and that afternoon went to the home ofJohn Campbell and told him the story and asked him to correct the matter on hisweekly total of hours.Campbell was the head loom fixer and among his duties wasvalidatingGrunder's hours and totaling the latter's weekly hours on his timecard.Grunder credibly testified that he asked Campbell to dock him 30 minutes on hisweekly total because he had eaten his lunch Thursday afternoon without punchingout.He told him that he had intended to get "something to go" at the little ham-burger stand, that it was closed, and that he had gone to another place and eaten.Campbell replied that it was too late because Grunder's card had been picked upby the office earlier than the others on Saturday morning.According to Grunder's credited and undenied testimony (Campbell testified butdid not deny), Campbell injected the Union into the conversation saying, by way ofanswer to Grunder's dilemma, that he was "neutral in this thing. I am neither forthe Union or against it. I am neutral. I don't want to be involved in this." Camp--bell admitted on the witness stand that he had heard that Grunder had gotten somecards signed for the Union, and the above words indicate beyond any doubt thatCampbell sensed that there was a connection between the early removal of Grunder'scard that morning and the Union.Campbell testified that he had no reason to,doubt Grunder's word in this matter.This is of some significance since Campbellhad worked at the plant about 35 years, Grunder some 7 years, and the plant is.located in a small town.On cross-examination Grunder testified that "everybody has failed to punch out atimeclock at one time or another."Respondent did not challenge this statement.As a totaler of employees' weekly hours, Campbell surely knew this and knewwhether Grunder was honest or dishonest in his dealings with the Company abouthis time.Up to this time no employee had ever been discharged by the Company forfailure to punch the timeclock or for any error in his timecard.Yet for some reasonCampbell made no move to help Grunder to correct his errors.Campbell nevertold Plant Manager Johnson about Grunder's Saturday visit to his home and ofGrunder's effort to correct his card until the following week, after Grunder's discharge.Johnson ordered Grunder discharged without ever discussing his failure to punchout and in with Grunder or Campbell, or the circumstances surrounding Grunder'sfailure, including the fact that he left the plant on company business.By contrast,during subsequent months he discussed with some alleged wrongdoers their punch-ing of timecards other than their own. Johnson's failure to inquire of Grunderconcerning the incident Aldis had told him about suggests that Johnson knew hehad a pretext to get rid of the prounion Grunder, and that he did not wish to knowof anything that might bar him from using the pretext for that purpose.ConclusionsAs has beenseen,after May 11, 1964, General Manager Kelley and Plant ManagerJohnson considered Grunder a prounion employee and they knew that he hadsolicited employee signatures on union cards.The entire record established thatRespondent discharged Grunder because of this union activity and the upcomingelection, and that his failure to punch the timeclock was but a pretext and not thereal reason for the discharge.Prior to this, and since, no other employee has everbeen discharged in this plant allegedly because he failed to punch the timeclock.YetSupervisor Aldis went out of his way to spy on Grunder and report on him to theplant manager,even though Aldis himself had entered El Patio to talk to GrunderagainsttheUnion and had himself detained him with threats and interrogations.And although Plant Manager Johnson went to the plant especially to check onGrunder and the next day watched his card closely, he never spoke to Grunder to,see if therewereany extenuating circumstances-which there were.Although John-son allegedly thought of Grunder as stealing from the Company, he never attemptedto learn from Campbell, who kept Grunder's timecard, or others, what was Grunder'sreputation and record with the Company for truth and honesty.Quite clearly Respondent decided to make an example of Grunder before the otheremployees.But at that time there was no great practice among employees of failingto punch the timeclock, which Respondent wished to stop by makingan example ofan offender.The current employee activity upon which Respondent frowned andwished tostop by anunhappyexample was the unionactivity.That the union situa- 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion was uppermost in management thinking this particular weekend followed fromthe fact that the Union had filed a petition in the representation case on May 15,and that the hearing was set for Monday, May 25.Statements by General Overseer Luker and Head Loom Fixer Campbell, who werecertainly in a position to know, showed that the timecard matter was but a pretextand that the real reason was the Union.As has been seen above, Luker's remarkswhile discharging Grunder proved that Luker knew or sensed that the stated reasonfor the discharge,the timeclock matter, was not the real reason for the discharge.And while Grunder was seeking a solution of his timecard dilemma and talkingabout that matter, Campbell volunteered that he was "neutral in this thing. I amneither for the Union or against it. I am neutral.I don'twant to be involvedin this."Upon the above facts and considerations and the entire record considered as awhole, I conclude that Respondent discharged Grunder because of his union sym-pathies and activities and in order to discourage employee membership in, sympathyfor, and activity on behalf of, the Union, and to discourage support for, and todefeat,theUnion at the upcoming election,Respondent thereby further violatingSection 8(a) (3) and(1) of the Act.E. The June 15 discharge and reinstatement of Robert Ruiz,Daniel Rodriguez, Victor Zmeskal, and Ramon MartinezOn June 15 these four named employees reported for work at 6 a.m. In a littlewhile they removed their outer shirts and revealed their undershirts which wereT-shirts having the emblem of the Union printed on their fronts.The displayingof this emblem2 days beforethe election caused some argument between prounionand antiunion employees.General Overseer Elmer West asked two of these employ-ees,Zmeskaland Martinez, to go home and remove the T-shirts, which they didand then returned to work. Somewhat later, about 7:40 a.m., West spoke to eachof the four employees and sent them out of the plant.The uncontradicted and credited testimony of Ruiz was,in substance,thatWesttold him he was sorry, but he had to let him go home because of the T-shirt, thatWest had been given orders to fire him.Ruiz testified he understood he was fired.Martinez testified without contradiction, in substance, that West told him that hewas sorry but be had to fire him because he had worn the T-shirt earlier that morn-ing.West said that he had already fired the other three employees, naming them.Martinez asked if this meant West did not want him to come back to work any moreand West replied in the affirmative.Without contradiction Rodriguez testified, in substance, thatWest told him hehad to lay him off because he was wearing the union emblem on the T-shirt.Westsaid that he had orders from Johnson that everybody wearing a T-shirt like thathad to be laid off.Without contradiction Zmeskal testified that West called him over and said thathe was going to have to let him go home for the day,that it looked as though theywere going to have trouble.Zmeskal quoted West as saying that Sister Benson, afemale employee, had threatened to pull Martinez' shirt off of him.PlantManager Johnson testified,in substance, that because of threats of whatshe was going to do, made to him by Benson,and because of some heated argu-ments about the T-shirts, he told Elmer West to get the men wearing the T-shirtsout of the spinning room until they could get things calmed down.West allegedlyreplied that he had already sent them home to remove the shirts.Johnson then toldWest, in substance,to get them out of the mill until he could get the advice of theCompany's lawyer.As West was not called to testify, the record has only the employees'version asto what West told them when sending them out of the mill.Without adducing anyevidence in its case-in-chief to that effect,other than the testimony of Plant ManagerJohnson,Respondent contended that, in fact,West did not discharge or lay off theemployees,but simply sent them home for an indeterminate period.Respondentcontended that the testimony of the employees that they were discharged or laid offindicated that they did not understand what West told them.The employeesimpressed me as sufficiently credible witnesses and as understanding the Englishlanguage well enough to understand the difference between a severance and merely"being sent home.There is no intrinsic improbability that West would treat themdifferently,according to his relationship and experience with them.Upon these con-siderations and upon the entire record as a whole, I find, as testified by the employees,-thatWest discharged Ruiz and Martinez,laid off Rodriguez,and sent Zmeskal homefor the day. LONE STAR TEXTILES, INC.255After his conversation with West, Plant Manager Johnson called Respondent'sattorney who advised him that he had no right to tell people what they could wearand that he should get the employees back into the mill. Thereupon Johnson lookedfor, and found, the four employees around the town, and by 11:15 a.m., some 3:Y4hours after they had left the plant, they were back in the plant and in Johnson'soffice.There he apologized to them, said he had lost his head earlier that morning,and that he didn't want anybody to get hurt.He told them of an incident in Georgiawhen somebody had been shot.He told them they were not discharged.He thentalked to Elmer West about putting them back to work and said all would be paidfor the entire day. In fact all were paid for the entire day but there was work thatafternoon for only one of them.All returned the following day and they have worntheir T-shirts "daily" since without incident.Despite Respondent's actions, 2 daysafter this incident, the Union won the election.8The right of employees to display union insignia at work has long been recognizedas a reasonable and legitimate form of union activity; and an employer's prohibitionsthereof, in the absence of special considerations, is an unwarranted interference withthe employees' right to engage in organizational activity.9The employees' rightextends to the wearing of T-shirts bearing union insignia.10Here Respondent attempted to justify Respondent's prohibition of the T-shirts andthe sanction it imposed upon the four employees for wearing them, on the ground thatPlantManager Johnson acted for the safety of the employees, which was a specialconsideration.But the employees who wore the T-shirts made no threats to otheremployees, and did nothing which affected the safety of other employees or them-selves.The only threat was made by an antiunion employee, Sister Benson, whothreatened to pull Martinez' shirt off of him.Any danger that she might actuallycarry out this threat could have been prevented by discharging her or laying her offor sending her home for the day. The least Johnson could have done was to order thesame treatment for her that he ordered for the four employees, thereby showing theemployees 2 days before the election that he was neutral between the prounion andthe antiunion employeesInstead he took the side of the antiunion employees andpenalized the four employees who were peacefully pursuing their rights.Upon allthe considerations and the,entire record considered as a whole, I believe and find that"safety" was but a pretext, and that a strong motivation behind Johnson's order andWest's treatment of the four employees that early morning was a desire to discouragemembership and activity in the Union and to defeat the Union in the election 2 dayshence.Upon the entire record, I find that by discharging two employees, laying offone employee, and sending one employee home for the day, Respondent interferedwith, restrained, and coerced employees in the rights guaranteed in Section 7 of theAct, and discouraged membership and activity in the Union, Respondent therebyviolating Section 8 (a) (3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent has engaged in the unfair labor practices set forthabove, I recommend that it cease and desist therefrom, and that it take certainaffirmative action designed to effectuate the policies of the Act.Respondent having unlawfully discharged Alton Fellers and Louis Grunder becauseof their actual or suspected union activities, and not having offered them reinstate-ment, I recommend that Respondent offer to Fellers and Grunder immediate and fullsAt the election on June 17, in Case No 23-RC-2258, 176 employees voted for theUnion, 105 voted against the Union, and 32 votes were challenged. I take official noticethat the Company filed objections to the election which the Board found, upon considera-tion and reconsideration, to be without merit.0 Republic Aviation Corporation v N L R B ,324 U.S 793, 801-803 ;Standard Fitt n98Co., et al,133 NLRB 925, 941;Fabri-Tek Incorporated,148 'NLRB 162310 See cases cited inFabri-Tek Incorporated, supra,footnote 9 of the Trial Examiner'sDecision. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDreinstatement to their former or substantially equivalent positions," without prejudiceto their seniority and other rights and privileges, and make them whole for any lossof pay they may have suffered by reason of the discrimination against them by pay-ment to each of a sum of money equal to that which he normally would have earnedas wages from the date of his discharge, May 25, 1964, the date of the discriminationagainst him, to the date when, pursuant to the recommendations herein, Respondentshall offer him reinstatement, less his net earnings during said period(CrossettLumber Company,8 NLRB 440, 497-498), said backpay to be computed on a quar-terly basis in the manner established by the Board in F.W. Woolworth Company,90NLRB 289. The backpay obligation of Respondent shall include the payment ofinterest at the rate of 6 percent to be computed in the manner set forth in IsisPlumb-ing & Heating Co.,138 NLRB 716. As provided in theWoolworthcase, I recom-mend further that Respondent make available to the Board, on request, payroll andother records in order to facilitate the checking of the amount of backpay due.Respondent having unlawfully severed Ruiz, Rodriguez, Zmeskal, and Martinez,and having reinstated them a few hours later without loss of pay but with nothingsaid concerning their seniority and other rights and privileges, it is recommended thatRespondent reinstate them without prejudice to their seniority and other rights andprivileges, and inform them that Respondent has done this.The violations of the Act committed by Respondent are persuasively related toother unfair labor practices proscribed by the Act, and the danger of their commis-sionin the future is to be anticipated from the Respondent's conduct in the past.Thepreventive purposes of the Act will be thwarted unless the order is coexistive with thethreat.In order therefore to make more effective the interdependent guarantees ofSection 7, to prevent a recurrence of unfair labor practices, and thereby minimizeindustrial strife which burdens and obstructs commerce and thus effectuate the poli-cies of the Act, I shall recommend that Respondent be ordered to cease and desistfrom infringing in any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and the entire record in the case,I make the following:CONCLUSIONS OF LAW1.Lone Star Textiles, Inc., Guadalupe Valley Cotton Mills Division, of Cuero,Texas, is engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.TextileWorkers Union of America, AFL-CIO, CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By interrogating employees concerning their union sympathies, activities, mem-bership, and views; by threatening an employee with economic reprisals and changesof working conditions if the Union got into the plant; by instructing an employee tostay out of the Union and be neutral; by promising an employee his old job back ifhe abandoned the Union; by suggesting that an employee circulate a loyalty pledge totheCompany; by circulating and obtaining employee signatureson an antiunionpetition; and by other acts, Respondent has engagedin and is engagingin unfair laborpractices within the meaning of Section 8(a) (1) of the Act.4.By discriminating in regard to the hire and tenure of employment of AltonFellers, Louis Grunder, Robert Ruiz, Daniel Rodriguez, Victor Zmeskal,and RamonMartinez, thereby discouraging membership in Textile Workers Union of America,AFL-CIO, CLC, Respondent has engaged in and is engaging in unfair labor practiceswithin themeaningof Section8 (a) (3) and(1) of the Act.5.The aforesaid labor practices are unfair labor practicesaffecting commercewithin themeaningof Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case considered as a whole, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, I recommend that Lone Star Textiles,Inc.,Guadalupe Valley Cotton Mills Division, Cuero, Texas, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Textile Workers Union of America, AFL-CIO,CLC, or any other labor organization of its employees, by discriminating in regardto the hire and tenure of their employment or any term or condition of theiremployment.u The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827.In the case of Fellers,I recommend that Respondent offer him his old jobas fixer, and if Fellers believes that he cannot perform that job adequately, that Respond-ent offer him a job at comparable wages which Fellers can perform LONE STAR TEXTILES, INC.257(b) Interrogating employees concerning their union sympathies, activities, member-ship, and views.(c)Threatening employees with economic reprisals and changes of working con-ditions if the Union gets into Respondent's plant.(d) Instructing employees to stay out of the Union and be neutral.(e)Promising any employee his old job back if he will abandon the Union.(f)Suggesting to employees that they circulate a loyalty pledge to the Company.(g)Circulating and obtaining employees' signatures on an antiunion petition.(h) In any other manner interfering with, restraining, or coercing its employees inthe exercise of their rights to self-organization, to form labor organizations, to join orassist TextileWorkers Union of America, AFL-CIO, CLC, or any other labor organi-zation, to bargain collectively through the representatives of their own choosing, andto engage in concerted activities for the purposes of collective bargaining or othermutual aid or protection; or to refrain from any and all such activities.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Offer reinstatement to Alton Fellers, Louis Grunder, Robert Ruiz, DanielRodriguez, Victor Zmeskel, and Ramon Martinez in accordance with the recom-mendations set forth in the section herein entitled "The Remedy."(b)Make whole Alton Fellers and Louis Grunder for any loss in pay they mayhave suffered by reason of Respondent's discrimination against them in accordancewith the recommendations set forth in the section herein entitled "The Remedy."(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due and the rights of Alton Fellers and Louis Grunder under theterms of this Recommended Order.(d)Notify Alton Fellers and Louis Grunder if they are presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.(e) Post at its plant in Cuero, Texas, copies of the attached notice marked "Appen-dix." 12Copies of said notice, to be furnished by the Regional Director for Region 23(Houston, Texas), shall, after being signed by the representative of Respondent, beposted by Respondent immediately upon receipt thereof, and maintained by it for 60consecutive days thereafter, in conspicuous places, including all places where noticesto all employees are customarily posted.Reasonable steps shall be taken by Respond-ent to ensure that said notices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 23, in writing, within 20 days fromthe date of this Decision and Recommended Order, what steps the Respondent has.taken to comply herewith.1312 If thisRecommendedOrder is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the notice. If theBoard'sOrder is enforced by a decree of a United States CourtofAppeals, the notice will be furtheramendedby the substitution of the words "aDecree of the United States Court of Appeals, Enforcing an Order"for the words "aDecision and Order."18If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 23, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify our employees that:WE WILL NOT discourage membership in Textile Workers Union of America,AFL-CIO, CLC, orany other labor organization,by discriminating against ouremployees in any manner in regard to their hire or tenure of employment, or anyterm or condition of employment.WE WILL NOTinterrogate employees concerning their union sympathies,activities,membership,or views.789-730-66-vol.152-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT threaten employees with economic reprisals or changes of work-ing conditions if the above-named Union gets into the plant.WE WILL NOT instruct employees to stay out of the Union and be neutral.WE WILL NOT promise any employee his old job back if he abandons theUnion.WE WILL NOT suggest that employees circulate a loyalty pledge to theCompany.WE WILL NOT circulate and obtain employee signatures on an antiunionpetition.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the rights to self-organization, to form labor organi-zations, to join or assist Textile Workers Union of America, AFL-CIO, CLC, orany other labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, or to refrain from anyand all such activities.WE WILL offer to Alton Fellers, Louis Grunder, Robert Ruiz, Daniel Rod-riguez, Victor Zmeskal, and Ramon Martinez immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges previously enjoyed.WE WILL make whole Alton Fellers and Louis Grunder for any loss of paysuffered by them by reason of the discrimination practiced against them, inaccordance with the Recommended Order of the Trial Examiner's Decision.All our employees are free to become, remain, or refrain from becoming membersof the above-named labor organization.LONE STAR TEXTILES, INC., GUADALUPE VALLEYCOTTON MILLS DIVISION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 6617Federal Office Building, 515 Rusk Avenue, Houston, Texas, Telephone No. Capitol8-0611, Extension 4371, if they have any question concerning this notice or com-pliance with its provisions.Lozano EnterprisesandJose Nabor Villasenor.Case No. 21-CA-4513.April 29,1965SUPPLEMENTAL DECISION AND ORDEROn May 15, 1962, the National Labor Relations Board issued itsDecision and Order in the above-entitled proceeding,' finding, amongother things, that the Respondent had unlawfully discriminatedagainst Jose Nabor Villasenor, and ordering the Respondent to offerhim immediate and" full reinstatement to his former or substantially.equivalent position, and to make him whole for any loss of pay he mayhave suffered by reason of the discrimination against him. Thereafter,the Board's Order was enforced by the United States Court of Appealsfor the Ninth Circuit?1137 NLRB 128.2N.L.R.B. v.Lozano Enterprises,318 F. 2d 41.152 NLRB No. 25.